DETAILED ACTION
Status of the Claims
	Claims 1, 3-4 and 6-20 are pending in the instant application. Claims 16 and 18-20 have been withdrawn. Claims 1, 3-4, 6-15 and 17 are being examined on the merits in the instant application.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Priority
	The U.S. effective filing date has been determined to be 09/16/2016, the filing date of the PCT/EP2016/071920. The instant application is a continuation-in-part of PCT/EP2016/071920, and claims priority to EP15185472.6. Instant claims 1, 11, and 17 each require “at least one unbuffered primary bile acid” a limitation not described in EP15185472.6.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "said a binder" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1, 3-4, 6-9, 11-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over PLATTEEUW (US 2010/0183730; published July, 2010) in view of  Gonzales et al. (“Oral Cholic Acid for Hereditary Defects of Primary Bile Acid Synthesis: A Safe and Effective Long-term Therapy,” 2009, AGA Institute; Gastroenterology, Vol. 137, pp. 1310-1320); and as evidenced by The Merck Index Online entry for cholic acid (of record as cited by the examiner, 02/13/2020). 

Applicants Claims

	Applicant claims a pediatric formulation comprising at least one granule comprising a core, said core comprising unbuffered cholic acid and at least one binder; and a gastric-fluid-soluble-and-taste-masking coating surrounding the core, said coating consisting of Poly(butyl methacrylate-co-(2-dimethylaminoethyl) methacrylate-co-methyl methacrylate) (1:2:1); said granule presenting a particle size distribution ranging from 90 µm to 500 µm wherein the granules larger than 355 µm is less than the 12 % of the total particle size distribution; wherein said formulation further comprising at least one excipient B selected from at least one diluent, at least one disintegrant and at least and lubricant or a combination thereof (instant claim 11).
	Applicant claims a pediatric pharmaceutical composition comprising: at least one granule comprising a core, said core comprising unbuffered cholic acid and at least one binder; and a gastric-fluid-soluble-and-taste-masking coating surrounding 
	a formulation comprising at least one granule comprising a core, said core comprising unbuffered cholic acid and at least one binder; and a gastric-fluid-soluble-and-taste-masking coating surrounding the core, said coating consisting of Poly(butyl methacrylate-co-(2-dimethylaminoethyl) methacrylate-co-methyl methacrylate) (1:2:1); said granule presenting a particle size distribution ranging from 90 µm to 500 µm wherein the granules larger than 355 µm is less than the 12 % of the total particle size distribution; wherein said formulation further comprising at least one excipient B selected from at least one diluent, at least one disintegrant and at least and lubricant or a combination thereof (instant claim 17).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
	PLATTEEUW teaches high dose taste masked multiparticulate compositions of ursodexoxycholic acid (UDCA) for oral administration (see whole document, particularly the title & abstract). PLATTEEUW teaches that “In clinical practice today, UDCA possesses a defined role in treating patients with cholestatic liver 
	 PLATTEEUW teaches that “the present invention were surprisingly met by providing a high UDCA dosage form of between about 400 to 3000 mg UDCA which is prepared as a multiparticulate dosage form. Advantageously the present multiparticulate UDCA dosage form is relatively easier to swallow when compared to the tablets and capsules commercially available. Because of the highly undesirable organoleptic and gastric side effects of UDCA, substantial taste masking of the multiparticulate formulation is a prerequisite. It was found a suitably taste-masked formulation could be provided by a formulation comprising coated particles with 
	 PLATTEEUW teaches “The present invention concerns a multiparticulate pharmaceutical formulation comprising a coated particle. Preferably, said coating comprises an agent selected from the group consisting of a water soluble cellulose polymer; an acrylic copolymer; a polyvinyl derivative.” ([0031]). And that “More preferably, the coating comprises hydroxypropyl methylcellulose and/or buthylmethacrylate-(2-dimethylaminoethyl) methacrylate-methylmethacrylate copolymer (1 :2: 1) such as for example commercially available under the trade name Eudragit® E (Degussa).” ([0032])(instant claim 1 “a gastric-fluid-soluble-and-taste-masking coating surrounding the core, said coating consisting of Poly(butyl methacrylate-co-(2-dimethylaminoethyl) methacrylate-co-methyl methacrylate)(1:2:1)”; instant claims 11 & 17). PLATTEEUW further teaches that “Surprisingly, the coating of the present invention provides sufficient taste-masking to result in an acceptable taste and at the same time allows for immediate release of 
	PLATTEEUW teaches that “UDCA particles further comprising at least one pharmaceutically acceptable excipient in the particle core. The term pharmaceutically acceptable excipient as used herein refers to any substance which may be combined with the active ingredient for the preparation of a pharmaceutical formulation and may include a binder, a spheronization aid, a diluent, a disintegration aid, a solubilizer and a flow aid.” ([0020]), and further teaches the binders include cellulose and its derivative, such as sugar and its derivative and polyvinylpyrrolidone ([0021] & [0023])(instant claim 1, binder; instant claims 3-4; instant claim 11, “at least one excipient B selected from at least one diluent, at least one disintegrant and at least and lubricant or a combination thereof”; instant claim 17, “wherein said formulation further comprising at least one excipient B selected from at least one diluent, at least one disintegrant and at least and lubricant or a combination thereof”). PLATTEEUW teaches that the term cellulose in its derivative includes microcrystalline cellulose and hydroxypropyl cellulose ([0023]), the term sugar and its derivative includes mannitol ([0025]), suitable diluents include cellulose and its derivative and mannitol ([0027]), suitable disintegrants include croscarmellose sodium and crospovidene ([0028]), and suitable flow aids include 
	PLATTEEUW teaches that “the percentage of UDCA in the particle is between 40 to 90% (w/w), based upon the weight of the particle core.” ([0019])(instant claims 6, 10, 12, 15 bile acid amount).
	Regarding instant claim 7, PLATTEEUW teaches hydroxypropyl methylcellulose (HPMC) is suitable binder ([0021] & [0024]), and teaches Example 1 including 5 % HPMC.
	Regarding instant claim 9, PLATTEEUW teaches Example 2 including 2% HPMC (at last one binder), and further teaches the inclusion of 5 % microcrystalline cellulose and 4% polyethylene glycol (“Excipient A selected from polymers; wherein the amount of said excipient A ranges from more than 0 % w/w to 40% w/w, in weight to total weight of said granule.”).
	Regarding instant claim 13, PLATTEEUW teaches crospovidone as a disintegrant ([0028]) and teaches Example 2 including 20 % crospovidone.
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of PLATTEEUW is that PLATTEEUW does not expressly teach: (1) the active agent is cholic acid.
CA is now recognized as a the bile acid of choice because it is not hepatoxic and is effective for 3β-HSD or Δ4-3-oxo-R deficiencies.” [emphasis added] (p. 1310, col. 2, lines 12-19). Gonzales et al. teaches that CA was given daily in 2 divided doses for a median of 12.4 years (range, 5.6-15 years with 50 mg and/or 250 mg capsules, and the initial mean daily doses were 14.2 mg/kg and 10 mg/kg in 3β-HSD and Δ4-3-oxo-R deficiencies, respectively (p. 1311, col. 2, §Treatment). Gonzales et al. teaches that “With CA therapy, the long-term outcome and the biochemical control of our patients were excellent.” And that “The favorable outcome with oral CA therapy is consistent with substituting the bile acid pool with the normal primary bile acid, CA, which then facilitates (1) normal fat and fat-soluble vitamin absorption, (2) bile acid-dependent bile flow, and (3) down-regulation of bile acid synthesis by negative feedback regulation with resulting inhibition of the synthesis and accumulation of toxic and cholestatic bile acid metabolites.” (p. 1317, col. 2, §Discussion).

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a bile acid granule coated with the taste-masking polymer poly(butyl methacrylate-co-(2-dimethylaminoethyl) methacrylate-co-methyl methacrylate)(1:2:1) in a granule size to provide proper mouthfeel, as taught by PLATTEEUW, and to substitute the UDCA in the formulation of PLATTEEUW with cholic acid (CA) as suggested by Gonzales et al. as “CA is now recognized as a the bile acid of choice because it is not hepatoxic and is effective for 3β-HSD or Δ4-3-oxo-R deficiencies.”
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because the simple substitution of  UDCA with CA in the formulation suggested by PLATTEEUW would have required no more than an ordinary level of skill in the art. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over PLATTEEUW in view of  Gonzales et al.; and as evidenced by The Merck Index Online entry for cholic acid, as applied to claims 1, 3-4, 6-9, 11-14 and 17 above, and further in view of CLAUDIO (EP 0599282 A1; published June, 1994) and Rowe et al. (“Handbook of Pharmaceutical Excipients 6th ed.,” 2009; Pharmaceutical Press; pp.  129-133, 206-210, 317-324, 404-407, 414-417, 424-428, 581-585 & 667-669).
Applicants Claims
	Applicant claims a pediatric granule, as discussed above. Applicants further claim “Pediatric granule according to claim 1, comprising: - from 30% to 50% in weight relative to the total weight of the granule of cholic acid; - from 10% to 20% in weight relative to the total weight of the formulation of mannitol; - from 10% to 20%" in weight relative to the total weight of the formulation of microcrystalline cellulose; - from 0.5% to 5% in weight relative to the total weight of the formulation 
	The pediatric formulation according to claim 11, wherein: - said core comprises from 10 to 20% in weight relative to the total weight of the formulation of unbuffered cholic acid; further comprises an excipient A being a mixture of Mannitol and Microcrystalline cellulose, each being in an amount from 1 to 12- in weight relative to the total weight of the formulation; and said binder is hydroxylpropylcellulose from 0.01 to l.5; in weight relative to the total weight of the formulation - wherein said coating surrounding the core consists of Poly(butyl methacrylate-co-(2-dimethylaminoethyl) methacrylate-co-methyl methacrylate) (1:2:1) from 8% to 18% in weight relative to the total weight of [[5]] the formulation; and wherein said at least one Excipient B consists of: - microcrystalline cellulose from 43% to 55% in weight relative to the total weight of the formulation; - sodium croscarmellose from 0% to 10% in weight relative to the total weight of the formulation; and - sodium stearyl fumarate from 0% to 10% in weight relative to the total weight of the formulation (instant claim 15).
Determination of the scope 
and content of the prior art (MPEP 2141.01)

	Gonzales et al. teaches oral cholic acid for hereditary defects of primary bile acid synthesis as a safe and effective long-term therapy (see whole document). Gonzales et al. teaches that “While ursodeoxycholic acid (UDCA) treatment may have limited benefits, oral primary bile acid replacement by chenodeoxycholic acid (CDCA) or cholic acid (CA) are required for these defects to down-regulate endogenous bile acid synthesis. CA is now recognized as a the bile acid of choice because it is not hepatoxic and is effective for 3β-HSD or Δ4-3-oxo-R deficiencies.” [emphasis added], as discussed above and incorporated herein by reference.
	Regarding the amount of cholic acid and the amount of Poly(butyl methacrylate-co-(2-dimethylaminethyl) methacrylate-co-methyl methacrylate)(1:2:1) per instant claim 10, PLATTEEUW teaches amounts of the bile acid and the polymer within this range ([0019] & [0035], respectively).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claim 10 and the teachings of PLATTEEUW is that PLATTEEUW does not expressly teach: (1) the amount of mannitol is in the range of 10-20%, (2) the amount of microcrystalline cellulose is 
	CLAUDIO teaches pharmaceutical composition containing UDCA in the form of microgranules obtained by extrusion-spheronization of a mixture of said acid and common excipients (see whole document, particularly the Abstract). CLAUDIO teaches the granules include a mixture of the drug, a plasticizing agent, a binder, optionally a disintegrating agent and the granulation fluid (p. 2, lines 42-44). And among the plasticizer substances providing the appropriate plasticity to the masse to be extruded, microcrystalline cellulose was found to be the most suitable for obtaining micogranules of high density and low porosity, and, therefore, with more controllable dissolution rate (p. 2, lines 48-50). CLAUDIO teaches the binders include hydroxypropyl cellulose, hydroxypropylmethyl cellulose or polyvinylpyrrolidone (p. 2, lines 51-54). CLAUDIO teaches the plasticizer content is between 5 and 50%, preferably between 10 and 30%; the binder content between 0.5 and 4%, preferably between 2 and 4%; the disintegrating agent content being between 1 and 10%, preferably between 1 and 5% (p. 3, lines 4-6).
	Rowe et al. teaches commonly utilized pharmaceutical excipients including 
mannitol utilized as a tablet/capsule diluent (10-90%), plasticizer, sweetening agent and tonicity agent, and particularly that “Mannitol may be used in […] granulations. Granulations containing mannitol have the advantage of being dried easily.” (p. 424, 

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a bile acid granule coated with the taste-masking polymer poly(butyl methacrylate-co-(2-dimethylaminoethyl) methacrylate-co-methyl methacrylate)(1:2:1) in a granule size to provide proper mouthfeel, as taught by PLATTEEUW, and to substitute the UDCA in the formulation of PLATTEEUW with cholic acid (CA) as suggested by Gonzales et al. as “CA is now recognized as a the bile acid of choice because it is not hepatoxic and is effective for 3β-HSD or Δ4-3-oxo-R deficiencies.”, and further to include commonly known excipients as taught by CLAUDIO and Rowe et al. including a plasticizing agent such as microcrystalline cellulose in a preferable amount between 10 and 30%, and a binder such as polyvinylpyrrolidone in an amount between 0.5 and 4%, and to include mannitol as a diluent per the teachings 
		From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because the simple substitution of  UDCA with CA in the formulation suggested by PLATTEEUW, and to include further appropriate excipients in appropriate amounts per the cited prior art, would have required no more than an ordinary level of skill in the art. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over PLATTEEUW in view of  Gonzales et al.; and as evidenced by The Merck Index Online entry for cholic acid, as applied to claims 1, 3-4, 6-9, 11-14 and 17 above, and further in view of CLAUDIO (EP 0599282 A1; published June, 1994), VELADA (WO 2015/142178 A1, effectively filed 20-MAR-2014) and Rowe et al. (“Handbook of Pharmaceutical Excipients 6th ed.,” 2009; Pharmaceutical Press; pp.  129-133, 206-210, 317-324, 404-407, 414-417, 424-428, 581-585 & 667-669).
Applicants Claims
	The pediatric formulation according to claim 11, wherein: - said core comprises from 10 to 20% in weight relative to the total weight of the formulation of unbuffered cholic acid; further comprises an excipient A being a mixture of Mannitol and Microcrystalline cellulose, each being in an amount from 1 to 12- in weight relative to the total weight of the formulation; and said binder is hydroxylpropylcellulose from 0.01 to l.5; in weight relative to the total weight of the formulation - wherein said coating surrounding the core consists of Poly(butyl methacrylate-co-(2-dimethylaminoethyl) methacrylate-co-methyl methacrylate) (1:2:1) from 8% to 18% in weight relative to the total weight of [[5]] the formulation; and wherein said at least one Excipient B consists of: - microcrystalline cellulose from 43% to 55% in weight relative to the total weight of the formulation; - sodium croscarmellose from 0% to 10% in weight relative to the total weight of the 
Determination of the scope 
and content of the prior art (MPEP 2141.01)
	PLATTEEUW teaches high dose taste masked multiparticulate compositions of ursodexoxycholic acid (UDCA) for oral administration, as discussed above and incorporated herein by reference.
	Gonzales et al. teaches oral cholic acid for hereditary defects of primary bile acid synthesis as a safe and effective long-term therapy (see whole document). Gonzales et al. teaches that “While ursodeoxycholic acid (UDCA) treatment may have limited benefits, oral primary bile acid replacement by chenodeoxycholic acid (CDCA) or cholic acid (CA) are required for these defects to down-regulate endogenous bile acid synthesis. CA is now recognized as a the bile acid of choice because it is not hepatoxic and is effective for 3β-HSD or Δ4-3-oxo-R deficiencies.” [emphasis added], as discussed above and incorporated herein by reference.
	Regarding the amount of cholic acid and the amount of Poly(butyl methacrylate-co-(2-dimethylaminethyl) methacrylate-co-methyl methacrylate)(1:2:1) per instant claim 10, PLATTEEUW teaches amounts of the bile acid and the polymer within this range ([0019] & [0035], respectively). 
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claim 15 and the teachings of PLATTEEUW is that PLATTEEUW does not expressly teach: (1) the cholic acid is 10-20% relative to the total weight of the formulation; (2) the amount of mannitol is in the range of 1-12%, (3) the amount of microcrystalline cellulose is in the range of 1-12%, (4) binder is hydroxypropylcellulose in an amount range of 0.1-1.5%, each based on the total weight of the formulation; or (5) microcrystalline cellulose in an amount of 43-55% relative to the total weight of the formulation (instant claim 15). 
	CLAUDIO teaches pharmaceutical composition containing UDCA in the form of microgranules obtained by extrusion-spheronization of a mixture of said acid and common excipients (see whole document, particularly the Abstract). CLAUDIO teaches the granules include a mixture of the drug, a plasticizing agent, a binder, optionally a disintegrating agent and the granulation fluid (p. 2, lines 42-44). And among the plasticizer substances providing the appropriate plasticity to the mass to be extruded, microcrystalline cellulose was found to be the most suitable for obtaining micogranules of high density and low porosity, and, therefore, with more controllable dissolution rate (p. 2, lines 48-50). CLAUDIO teaches the binders include hydroxypropyl cellulose, hydroxypropylmethyl cellulose or polyvinylpyrrolidone (p. 2, lines 51-54). CLAUDIO teaches the plasticizer content is between 5 and 50%, preferably between 10 and 30%; the binder content between 0.5 and 4%, preferably between 2 and 4%; the disintegrating agent content being between 1 and 10%, preferably between 1 and 5% (p. 3, lines 4-6)(instant claim 15, (3) the amount of microcrystalline cellulose is in the range of 1-12%, (4) binder is hydroxypropylcellulose in an amount range of 0.1-1.5%, each based on the total weight of the formulation; “wherein said at least one Excipient B consists of: microcrystalline cellulose form 43% to 55% in weight relative to the total weight of the formulation”).
	VELADA teaches bile acid compositions with enhanced solubility (see whole document), including UDCA and ammonium chloride for enhanced solubility of the UDCA (Abstract, p. 4, first paragraph). VELADA teaches the pharmaceutical formulation includes a multiparticulate pressed into a tablet (p. 5, line 14). VELADA teaches the bile acid in an amount is in the range of at least 20% based on the weight of the formulation (p. 4, lines 27-28)(instant claim 15, “said core comprises from 10% to 20% in weight relative to the total weight of the formulation of unbuffered cholic acid”).
	Rowe et al. teaches commonly utilized pharmaceutical excipients including 
mannitol utilized as a tablet/capsule diluent (10-90%), plasticizer, sweetening agent and tonicity agent, and particularly that “Mannitol may be used in […] granulations. Granulations containing mannitol have the advantage of being dried easily.” (p. 424, items 6-7)( instant claim 15, the amount of mannitol being in the range of 1%  to 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a bile acid granule coated with the taste-masking polymer poly(butyl methacrylate-co-(2-dimethylaminoethyl) methacrylate-co-methyl methacrylate)(1:2:1) in a granule size to provide proper mouthfeel, as taught by PLATTEEUW, and to substitute the UDCA in the formulation of PLATTEEUW with cholic acid (CA) as suggested by Gonzales et al. as “CA is now recognized as a the bile acid of choice because it is not hepatoxic and is effective for 3β-HSD or Δ4-3-oxo-R deficiencies.”, and further to include commonly known excipients as taught by CLAUDIO and Rowe et al. including a plasticizing agent such as microcrystalline cellulose in a preferable amount between 10 and 30%, and a binder such as hydroxypropylcellulose in an amount between 0.5 and 4%, and to include mannitol as a diluent per the teachings of PLATTEEUW ([0027]) in an amount ranging from 10-90% as taught by Rowe et al., particularly that granulations containing mannitol have the advantage of being 
		From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because the simple substitution of  UDCA with CA in the formulation suggested by PLATTEEUW, and to include further appropriate excipients in appropriate amounts per the cited prior art, would have required no more than an ordinary level of skill in the art. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).

Response to Applicant’s Declaration of Antoine Ferry Under 37 C.F.R. 1.130(a) and 37 C.F.R. 1.132:
Ivan I do not believe a proper prima facie rejection is made on this case for reasons I set forth above. Applicant’s arguments in the declaration and also in the response should be reevaluated in view of the comments made above.

	The examiner notes that Applicant’s declaration filed 01/27/2021 is improperly identified as a declaration Under 37 C.F.R. 1.130(a) as the declaration makes no attempt to disqualify a disclosure as prior art by establishing that the disclosure was made by the inventor or a joint inventor, or the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor.	The examiner further notes that MPEP §716.01(a) states, in part, that: “Affidavits or declarations, when timely presented, containing evidence of criticality or unexpected results, commercial success, long-felt but unsolved needs, failure of others, skepticism of experts, etc., must be considered by the examiner in determining the issue of obviousness of claims for patentability under 35 U.S.C. 103.” In the instant case, Applicants declaration contains no evidence of criticality or unexpected results, commercial success, long-felt but unsolved needs, failure of other, skepticism of experts, but rather “Enclosed herewith is an expert's declaration and exhibits showing the proper interpretation of the above prior art and how their combination does not render the present subject-matter obvious.” (Arguments, p. 12, 4th paragraph).
	The evidence is considered opinion evidence, the opinion of Antonine Ferry, one of the inventors of the instantly claimed invention. MPEP § 716.01(c)-III states, 
	In the instant case Applicants declaration sees to provide evidence that the case of obviousness presented by the examiner is improper (item 4). Applicants criticize GONZALES as teaching “only the specific gelatin-based capsules comprising CA powder and a bulking agent (lactose) where known in the art as suitable means for administering CA to pediatric patients.” (p. 1, item 5(1)).
	In response the examiner argues that one of ordinary skill in the art would have recognized that hard gelatin capsules are commonly used in clinical trials due to the ease of preparation for small batch (noting that “GONZALES aims to evaluate the long-term effectiveness and safety of cholic acid (CA) therapy in fifteen pediatric patients”, p. 1, last two lines). The examiner cites Remington: The Science and Practice of Pharmacy, 21st ed. (Troy et al.):

    PNG
    media_image1.png
    115
    702
    media_image1.png
    Greyscale

(p. 1627, col. 1, lines 10-13). And Pharmaceutical Dosage Forms and Drug Delivery Systems, 7th ed. (Ansel et al.): 

    PNG
    media_image2.png
    186
    582
    media_image2.png
    Greyscale

(p. 180, col. 2, §Hard Gelatin Capsules, lines 1-6). Thus, while GONZALES does teach gelatin capsules, one of ordinary skill in the art would have recognized that this formulation is clinical-trial specific.
	Applicants criticize RHOM as teaching a preparation of Eudragit® EPO including other components, and the drug paracetamol (i.e. acetaminophen) which Applicants contend is completely different in terms of physicochemical properties (p. 2, item 5(2)). Applicants conclude that “RHOM gives no pointers towards Eudragit® E PO to be used as such, in particular as a coating of cholic acid particles.” (p. 3, last two lines).
	The RHOM reference is no longer relied upon.
	Applicants ALBERS as teaching “towards the presence of further ingredients in the coating composition such as emulsifier (chapter 3.3) and/or anti-tacking agents (chapter 3.4). ALBERS clearly teaches that with polymer-blend coatings it is possible to adjust release profiles, combine different properties of coating materials to achieve new functionalities or improve the film-forming process (chapter 4.1).” (p. 4, item 6).

	The points raised by Applicants in items 7-9 are acknowledged, but are not considered to provide a basis for patentability because the obviousness rejection is based on a combination of cited references. The common thread between Gonzales et al. and HSIAO is that they both pertain to delivery of bitter drug substances, (Gonzales et al. delivering cholic acid, and HSIAO delivering prednisone) to the stomach of a patient. The examiner has addressed Applicants issue raised regarding the solubility of cholic acid above. In response to Applicants comments regarding ROWE, the examiner takes the position that ROWE teaches well-known pharmaceutical excipients and how they are commonly used including amounts. And while any pharmaceutical formulation would involve some picking and choosing, the examiner cites MPEP 2144.07 stating, in part, that: "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle."
	Applicants comments in item 10 are acknowledged.
	In response, the examiner has fully considered Applicant’s declaratory statements and finds that, on balance, the obviousness rejection outweighs Applicant’s statements as all of the prior art points in the direction of the claimed formulation, and Applicants have provided no objective evidence of nonobviousness.
In re Chupp, 816 F.2d 643, 2 USPQ2d 1437 (Fed. Cir. 1987).  
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Response to Arguments:
	Applicant's arguments filed 08/07/2020 have been fully considered but they are not persuasive.
	Applicants argue that GONZALES teaches standard gelatin capsules and the Office Action does not provide any reason why one skilled in the art would extensively modify the capsules of GONZALES to implement the claimed granules comprising a core and coating structure (p. 12, last paragraph through p. 13, line 6).

	Applicants further argue that GONZALES does not teach or suggest any gastric-fluid-soluble-and-taste-masking coating, and neither does GONZALES teach or suggest any reason to implement a taste-masking formulation for cholic acid (paragraph bridging pp. 13-14). And further that “Thus, in light of Gonzales, of one ordinary skill in the art would not have considered any dosage form appropriate for children such as an orally disintegrating tablet as suitable for oral long term cholic acid replacement therapy.” (p. 14, 3rd paragraph).
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicants further argue that “The present specification and claims under no circumstances relate to immediate release (IR) formulations. An IR formulation of cholic acid would release with such bitter ingredient in the saliva and/or in the gastric juice leading to its precipitation.” (p. 15, 3rd paragraph).
	In response the examiner clarifies that it would have been prima facie obvious to produce a taste-masked granule of cholic acid coated with a taste-masking polymer coating such as Eudragit™ E PO in order to prevent the bitter taste in mouth of a pediatric patient and therefore ensure patient compliance. Eudragit™ E PO is a stomach targeting taste-masking copolymer coating and therefore would have provided release in the stomach or upper GI tract. Albers et al. characterizes the Eudragit™ E PO polymers as “moisture-protective coatings for immediate-release formulations.” (p. 465, col. 2, last paragraph). However, the primary motivation to utilize the Eudragit™ E PO coating (i.e. Poly(butyl methacrylate-co-(2-dimethylaminoethyl) methacrylate-co-methacrylate) (1:2:1), elected species of gastric-fluid-soluble-and-taste-masking compound) for which this copolymer is 
	With respect to Applicants position that the cholic acid would precipitate in the stomach acid, the examiner notes that while the pH of the stomach varies based on the patient and fed/fasted state, the pH immediately rises as the stomach contents are emptied in to the upper GI tract, and thus the cholic acid would re-solubilize in the upper GI tract. And further bile salts in healthy humans are released from the liver through the bile duct into the upper intestine when food passes from the stomach to the duodenum. Furthermore, Applicants have taken the position that the formulation of Gonzales et al. is cholic acid powder in a capsule which would have precipitated in the patients stomach, however the treatment of Gonzales et al. is described as very successful (see Abstract).
	Applicants further argues that “Gonzales does not discuss the bitterness of CA, the problems associated with the inadequate CA release in the gastrointestinal tract, or how to address these issues without using several coating excipients (pediatric formulation compliance. Thus, the reason to modify Gonzales does not nd paragraph).
	In response that Gonzales et al. does not discuss the bitterness of cholic acid, one of ordinary skill in the art would have clearly recognized that cholic acid was a bitter drug substance. Applicants background of the invention section admits that “Another major drawback in the therapeutic use of bile acids, especially cholic acid, is that bile acids are very bitter and this most unpleasant taste cannot be adequately masked by the mere addition of sweeteners and/or flavoring agents.” [emphasis added](Instant specification, p. 2, lines 10-13). Also, see Merck Index entry for cholic acid (cited by the examiner, 02/13/2020) disclosing that cholic acid monohydrate has “Bitter taste with sweetish aftertaste.” (p. 1, §Cholic Acid derivative: Monohydrate, line 1).
	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	Applicants position that “bearing in mind the bitterness along with the necessary drug-release profile of CA and the pediatric compliance imposing the lesser possible coating excipients, the formulating CA with Eudragit® E PO should not be considered as obvious.” (p. 17, 4th paragraph).
	The examiner respectfully disagrees. The utility of taste-mask-coatings, and specifically Eudragit® E PO was well established before the time of the claimed invention and given that one of ordinary skill in the art would have clearly been appraised of the bitter taste of cholic acid, an oral formulation of cholic acid for children, one of ordinary skill in the art, would have clearly sought to mask the bitter taste of cholic acid. The examiner further notes that taste-masking granules of bile acid salts is not a new concept as it is taught by SIPOS (US 5,405,621: col. 5, last paragraph), and while Applicants have amended around this reference (SIPOS teaching buffered bile acid granules, instant claim drawn to unbuffered cholic acid granules), the concept of taste-masking of bile acid is not a new or inventive concept.
	Applicants further argue that “neither GOPI nor ROWE discloses or teaches toward Eudragit® E PO coated formulations of CA further comprising intra- or extra-granular excipients.” (p. 17, last paragraph). And further that “There is no finite number of predictable solutions with anticipated success.” (p. 18, lines 4-5).
prima facie case of obviousness determination in Sinclair and Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (see MPEP § 2144.07).
Conclusion
	Claims 1, 3-4, 6-15 and 17 are pending and have been examined on the merits. Claim 7 is rejected under 35 U.S.C. 112(b); and claims 1, 3-4, 6-15 and 17 are rejected under 35 U.S.C. 103. No claims allowed at this time.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/IVAN A GREENE/Examiner, Art Unit 1619 


/TIGABU KASSA/Primary Examiner, Art Unit 1619